Title: To George Washington from George Clinton, 8 October 1782
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Poughkeepsie Octr 8th 1782
                  
                  I take the Liberty of transmitting to your Excellency a Copy of a Letter I received this Day from Genl Bayley with a Copy of the Examination of Capt. Snyder mentioned in Baileys Letter.
                  Altho’ the information contained in these Papers, when compared with the pacific Conduct of the Enemy in other Quarters, would appear improbable, yet as the Informants were of good Character and merit the fullest Credit, I have thought it my Duty to forward Copies to Lord Stirling and to order three Brigades of Militia to be held in readiness to take the field on the shortest Notice and to make this Communication to your Excellency.  I have the honor to be with the greatest Respect & Esteem Your Excellency’s Most Obedient Servant
                  
                     Geo: Clinton
                  
                  
                     An Express just oppening for Hd Quarters (for want of time) I send your Excellency the Originals with a request that they be returned.
                  
                  
               